Per Curiam.

Since the Appellate Division order fails to make the specifications required by section 602 of the Civil Practice Act, we are compelled to presume that questions of fact were not considered and to “ treat the Appellate Division order as being a determination on the law only ” (People ex rel. Sheffield Farms Co. v. Lilly, 295 N. Y. 354, 356; Rochette & Parzini Corp. v. Campo, 301 N. Y. 228). So regarded, the order cannot be sustained. Questions of fact as to the value of the premises during the taxable years in question are presented by the record. The order is accordingly reversed, without costs, and the matter remitted to the Appellate Division “ for determination upon the questions of fact raised in that court ” (Civ. Prac. Act, § 606).
Loughrae, Ch. J., Lewis, Coeway, Desmoed, Dye, Fuld and Froessel, JJ., concur.
Ordered accordingly.